Citation Nr: 1433944	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-26 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for right knee post-operative meniscectomy and subsequent total knee arthroplasty; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1970 and from March 1971 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2014, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of service connection for right knee post-operative meniscectomy and subsequent total knee arthroplasty is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1987 rating decision, the RO denied a claim of service connection for meniscectomy of the right knee.  That decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.

2.  Evidence received since the May 1987 rating decision raises a reasonable possibility of substantiating the claim of service connection for right knee post-operative meniscectomy and subsequent total knee arthroplasty.


CONCLUSIONS OF LAW

1.  The May 1987 rating decision, which denied reopening the Veteran's claim of service connection for meniscectomy of the right knee, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  Evidence submitted subsequent to the May 1987 denial of service connection for meniscectomy of the right knee is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Board is finding sufficient evidence to reopen the Veteran's claim.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regardless of whether the RO reopened a veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

In a May 1987 rating decision, the RO denied the Veteran's initial claim of service connection for meniscectomy of the right knee based on the condition preexisting service.  The Veteran did not appeal or submit any new and material evidence within one year of that decision.  That decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).

In February 2009, the Veteran filed a claim to reopen.  In an October 2009, the RO reopened the claim but denied service connection.  

The May 1987 rating decision is the last final denial of the claim.  Evidence added to the record since the May 1987 denial includes, in relevant part, a January 2009 private treatment record in which the Veteran's physician opined that the Veteran's right knee meniscectomy was permanently aggravated by service.

The Board finds that this January 2009 nexus opinion is "new" and "material" evidence.  The claim was previously denied because the Veteran's claimed condition preexisted service.  Therefore, this is new evidence which has not been previously submitted or considered and which raises the possibility of reasonably substantiating the claim through an aggravation theory of entitlement.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for right knee post-operative meniscectomy and subsequent total knee arthroplasty will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 .


ORDER

New and material evidence to reopen a claim of entitlement to service connection for right knee post-operative meniscectomy and subsequent total knee arthroplasty has been received; the appeal is granted to this extent.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

First, the Board notes that the Veteran had two separate periods of service, but the only service treatment records in the file are those from his second period, and the record does not reflect that an attempt has been made to obtain the first period's records.  On remand, the Veteran's service treatment records from his first period of service must be obtained, if appropriate.  

The Board notes that the Veteran has conceded that a right knee disorder existed prior to service.  The Veteran says he had right knee surgery prior to service in 1961 and that service aggravated his right knee condition, causing continuous symptoms and leading to a right knee arthroplasty in November 2008.  He claims service connection is warranted.

The report of an October 1970 entrance examination from the Veteran's second period of service notes that the Veteran had a right knee surgery prior to service in 1961 and it was asymptomatic upon entry into service.  

During service in January 1980, the Veteran was seen for pain and swelling in his right knee.  He was seen again for right knee treatment in February 1980.  While his right knee condition was described as asymptomatic at enlistment, service treatment records reflect that it was symptomatic during service, and the Veteran also provided sworn testimony of right knee symptomatology in service.  

Given the increase in disability in service, a presumption of aggravation arises and the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

The Board notes that the Veteran submitted a January 2009 letter from a private physician which includes, in relevant part, an opinion that "[a]lthough  [the Veteran] had a pre-existing condition of right knee medial meniscectomy, it is likely that his service was a material contributory causative factor in the condition's progression and certainly would be expected to permanently aggravate his underlying pre-existing condition . . . ."

Nonetheless, the Board finds that the opinion in the January 2009 private physician's letter has very limited probative value because the private physician did not provide any rationale or scientific basis for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning and an opinion that contains only data and conclusions is not entitled to any weight).  In reaching this decision, the Board has considered Savage v. Shinseki, 24 Vet. App. 259 (2011), in which the Court of Appeals for Veterans Claims (Court) held that in certain circumstances VA has an obligation to seek clarification of a private medical examination report.  The Board finds that the circumstances in this case are not of the type requiring a remand for clarification because the Court in Savage specifically noted that its holding was "limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id. at 270.  In this case, there is no objective or factual deficiency in the January 2009 private physician's letter.  Instead, the letter simply fails to include any rationale for the opinions expressed therein.  Consequently, a remand for clarification is unnecessary.

The Veteran underwent an October 2009 VA examination, but the nexus opinion provided in it is inadequate because the examiner did not consider the appropriate clear and unmistakable standard, explained above.  Consequently, an opinion which uses the appropriate legal standard is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, in a December 2009 statement, the Veteran indicated that not only does he believe that his pre-existing condition was aggravated by service but also that his service-connected disabilities aggravated his right knee condition because of overuse.  Service connection is in effect for degenerative disc disease, left knee unicompartamental knee arthroplasty, S1 radiculopathy of the right and left legs, residuals of traumatic amputation of the left middle finger, and hiatal hernia with history of peptic ulcer disease.  Service connection may be warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Consequently, an opinion is needed on whether the Veteran's right knee condition was aggravated by his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from his period of active duty from March 1962 to March 1970.   If these records are unavailable, document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e). The Veteran should also be advised to submit any relevant treatment records in his own possession.

2.  Upon completion of the above, return the Veteran's claims file to the examiner who provided the October 2009 VA opinion for review and an addendum opinion, or to a qualified medical professional if the examiner is unavailable. 

If the examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

The claims folder and all pertinent medical records should be made available to the examiner for review.

The examiner is asked to provide an opinion as to the following, with specificity:

(a) Was any increase in disability of the Veteran's right knee clearly and unmistakably due to the natural progress of the disease?

The examiner is requested to address the Veteran's treatment for pain and swelling in January and February 1980 as well as his reports of symptomatology due to instances of twisting and spraining his right knee during service.

(b) Whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed right knee condition is proximately due to, the result of, or aggravated by the Veteran's service-connected disabilities.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present in either knee (i.e., a baseline) before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


